Christopher John Goodson of Newark , who was admitted to the bar of this State in 1999, having pleaded guilty in the United States District Court of New Jersey to a Criminal Information charging him with conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), Christopher John Goodson is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that Christopher John Goodson be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Christopher John Goodson comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.